                IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                            1:18 CV 44 MR

ADAM WADE HALL,                                 )
                                                )
                          Plaintiff,            )
                                                )            ORDER
v.                                              )
                                                )
TERESA PUETT, Sgt. of DPS at Marion Corr. )
Inst., in her individual capacity,              )
ROBERT L. KALINOWSKI, Officer of DPS at )
Marion Corr. Inst., in his individual capacity, )
GEORGE R. BRIGHT, Officer of DPS at             )
Marion Corr. Inst., in his individual capacity )
                                                )
                          Defendants.           )
__________________________________              )

      This matter is before the undersigned on Defendants’ Motion to Excuse

their Attendance at the Court-Hosted Settlement Conference (the “Motion,”

Doc. 50).

      A telephonic settlement conference is set for September 22, 2020

beginning at 1:00 p.m. The Court’s Order of September 3, 2020 provided

instructions regarding the parties’ participation in that conference.

      By their Motion, Defendants George R. Bright, Robert L. Kalinowski,

Teresa Puett (“Defendants”) request that they and any insurance carrier (not

including a representative of the North Carolina Department of Public Safety

(“NCDPS”)) be excused from personally attending the conference. Doc. 50.




        Case 1:18-cv-00044-MR Document 51 Filed 09/21/20 Page 1 of 3
Defendants contend that this request is justified because NCDPS, as

Defendants’ employer, is responsible for the first $150,000.00 of liability and

because a representative of NCDPS, along with counsel for Defendants, “will

have the ability to negotiate and enter into any binding settlement agreement

on behalf of Defendants.” Id. at pp. 1-2. Defendants further state that Plaintiff

consents to the Motion. Id. at p. 2.

      The undersigned’s September 3, 3030 Order required that any motion

seeking to excuse Defendants’ attendance be filed no later than ten (10) days

prior to the September 22, 2020 settlement conference. Doc. 45. The instant

Motion was filed on September 17, 2020. Doc. 50. Despite the untimeliness of

the instant Motion, the undersigned has considered Defendants’ requests.

      In view of Defendants’ representation that NCDPS is responsible for the

first $150,000.00 of Defendants’ liability, the undersigned will excuse a

representative from any involved insurance carrier (i.e., a representative other

than the NCDPS representative) from participating in the conference.

      With respect to Defendants’ participation, while defense counsel and the

NCDPS representative may have authority to negotiate and enter a binding

settlement on behalf of Defendants, as parties to the case Defendants

themselves have a vested interest in the matter and the undersigned otherwise

believes Defendants’ personal participation in the conference would be

beneficial. However, in order to ensure that such participation is not unduly

                                        2

        Case 1:18-cv-00044-MR Document 51 Filed 09/21/20 Page 2 of 3
burdensome, the undersigned will grant Defendants, their counsel, and the

NCDPS representative leave to participate in the settlement conference from

different physical locations if they so choose, as long as they are on one

conference line during the conference.

      IT IS THEREFORE ORDERED that Defendants’ Motion to Excuse their

Attendance at the Court-Hosted Settlement Conference (Doc. 50) is GRANTED

IN PART AND DENIED IN PART as follows:

   (1) Defendants’ request that a representative from any involved insurance

      carrier (i.e., a representative other than the NCDPS representative) be

      excused from personally appearing is GRANTED; and

   (2) Defendants’ request that Defendants George R. Bright, Robert L.

      Kalinowski, Teresa Puett be excused from personally participating in the

      September 22, 2020 settlement conference is DENIED. However,

      Defendants, their counsel, and a representative of the NCDPS are

      GRANTED LEAVE to participate by telephone from different physical

      locations, provided that defense counsel ensures that all Defendants,

      their counsel, and the NCDPS representative are on one conference line.

                                     Signed: September 21, 2020




                                         3

        Case 1:18-cv-00044-MR Document 51 Filed 09/21/20 Page 3 of 3
